Citation Nr: 0800820	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to March 
1996.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
migraine headaches are manifested by prostrating headaches 
which occur approximately once a month.

2.  The medical evidence of record shows that the veteran's 
post-traumatic stress disorder (PTSD) is manifested by sleep 
impairment, depression, anxiety, hypervigilance, social 
impairment, and occasional decreased work efficiency.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2007).

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the migraine claim, a letter dated in August 
2003 satisfied the duty to notify provisions.  An additional 
letter was also provided to the veteran in August 2004, after 
which the migraine claim was readjudicated.  Prior to initial 
adjudication of the PTSD claim, a letter dated in April 2005 
satisfied the duty to notify provisions.  An additional 
letter was also provided to the veteran in March 2006, after 
which both claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with her claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims, to include the opportunity to present pertinent 
evidence.

Migraine Headaches

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for migraine headaches was granted by an 
August 1997 rating decision and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
effective April 1, 1996.  Subsequently, a September 2003 
rating decision assigned a 10 percent evaluation under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, effective December 4, 
2001.

In a June 2003 VA neurological disorders examination report, 
the veteran complained of an onset of headaches in 1980.  The 
examiner stated that when the veteran was seen in 1997, she 
reported having headaches about once a week, but that this 
"improved considerably" after that time.  The veteran 
reported that beginning approximately 2 years prior to the 
June 2003 examination, she began to take hormone replacement 
therapy which corresponded to a recurrence of migraine 
headaches.  She reported that since that time she had 
migraine headaches 1 to 2 times per month, generally 
corresponding with her menstrual cycle.  These headaches were 
"typically preceded by an aura of tunnel vision," followed 
by unilateral, throbbing, pulsating pain with some 
intermittent "lancinating" pain.  The veteran stated that 
she also experienced photophobia and phonophobia during the 
headaches.  There was no nausea, vomiting, or focal 
neurological symptoms.  The veteran reported that the 
headaches lasted for 6 to 8 hours and were prostrating.  The 
diagnosis was migraine headaches with an aura occurring at a 
variable frequency of once every 2 months to twice a month 
and which were prostrating and had durations of 6 to 8 hours.

In a November 2004 VA neurological disorders examination 
report, the veteran complained of migraine headaches at least 
once a month for the previous 3 to 4 years which corresponded 
to her menstrual cycle.  She stated that the headaches began 
with an aura of visual changes and muffled sounds.  The 
headaches were bilateral behind the eyes and extended in a 
band distribution around the head.  The veteran reported that 
she sometimes experienced nausea, but no vomiting.  She was 
sensitive to light and sound and tended to sleep in a dark 
room during the headaches.  The veteran reported that the 
headaches ranged in duration from a few hours to a day and a 
half.  The report stated that the headaches were prostrating 
and caused her to miss work about 5 to 6 times per year.  The 
impression was a history of migraine headaches with the 
characteristics listed in the body of the report.

The Schedule provides that assignment of a 10 percent 
evaluation is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  A 30 percent evaluation is warranted with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  Id.  A 50 percent 
evaluation is warranted with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Id.

The medical evidence of record shows that the veteran's 
migraine headaches are manifested by prostrating headaches 
which occur approximately once a month.  Both the June 2003 
and November 2004 VA neurological disorders examination 
reports stated that the frequency was monthly and 
corresponded to her menstrual cycle.  In addition, both 
reports clearly stated that the migraine headaches were 
prostrating.  Accordingly, a 30 percent evaluation is 
warranted for the veteran's migraine headaches.

However, the medical evidence of record does not show that 
the veteran's migraine headaches are productive of severe 
economic inadaptability.  The November 2004 VA neurological 
disorders examination report stated that the veteran missed 
work due to the migraine headaches 5 to 6 times per year.  
However, the evidence of record does not show that this 
causes marked interference with employment which results in 
severe economic inadaptability for the assignment of a 50 
percent evaluation.  Accordingly, a 50 percent evaluation is 
not warranted for the veteran's migraine headaches.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
50 percent evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).

PTSD

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco, 7 Vet. App. at 58.  The Board notes, 
however, that the rule articulated in Francisco does not 
apply to the veteran's PTSD claim, because the appeal of this 
issue is based on the assignment of an initial evaluation 
following an initial award of service connection for PTSD.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, staged ratings may be assigned for 
separate periods of time.  Id.


Service connection for PTSD was granted by a February 2006 
rating decision and a noncompensable evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
February 25, 2005.  Subsequently, a February 2006 statement 
of the case assigned a 30 percent evaluation under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective February 25, 2005.

In a July 2004 VA outpatient medical report, the veteran 
complained of sleep impairment since her neighbor's house was 
robbed.

A March 2005 private psychiatric report stated that the 
veteran complained of a depressed mood for the previous 6 
months during which she cried "a lot."  She reported that 
she had nightmares and difficulty sleeping.  The veteran 
reported decreased interest and a desire to eat constantly.  
She had no psychomotor retardation, suicidal ideation, or 
homicidal ideation.  The veteran stated that her family was 
"a good support group for her."  On observation, the 
veteran was in no acute distress.  She was well-nourished, 
well developed, alert, and oriented in 3 spheres.  The 
veteran was "[w]ell kempt."  Her judgment, insight, recent 
memory, and remote memory were "good."  The veteran's mood 
and affect were normal.  The assessment was depression.

An April 2005 private psychiatric report stated that the 
veteran reported being hypervigilant at home since her 
neighbor was robbed 1 year prior.  She reported being active 
in a small church in her community and was supportive of her 
son's baseball team.  The veteran did housekeeping and worked 
full time.  She stated that she was placed on a production 
improvement list at work because she could not meet the quota 
required by her employer.

A second April 2005 private psychiatric report stated that 
the veteran's mood and affect were somewhat improved and not 
as anxious as during the first April 2005 session.  The 
veteran stated that she felt "out of control" at home.

A third April 2005 private psychiatric report stated that the 
veteran had a questionable appetite disturbance.  She had no 
suicidal or homicidal ideation and her appearance and thought 
process were within normal limits.  The veteran's 
concentration was questionably impaired and her affect was 
blunted.  Her mood was anxious and questionably depressed.  
The veteran's speech was within normal limits.  She stated 
that she could not talk to her husband about money and that 
financial issues impacted their relationship.

A fourth April 2005 private psychiatric report stated that 
the veteran had depression and anxiety.  She reported vivid 
dreams and nightmares that were less severe while on 
medication.  The veteran reported that she had increased 
stress at work.  No examination was conducted.  The 
assessment was uncontrolled depression and anxiety.

A fifth April 2005 private psychiatric report stated that the 
veteran reported appetite disturbance, but no sleep 
disturbance.  She had no suicidal or homicidal ideation.  The 
veteran's thought process was within normal limits.  Her 
concentration was questionably impaired and her affect was 
blunted.  The veteran's mood was mildly depressed and 
anxious.  Her speech was within normal limits.  The veteran 
stated that she got "tearful" with the Director of her 
department, who told her that if she continued producing as 
she had in past months, she "will be fine."

A May 2005 private psychiatric report stated that the veteran 
had an appetite disturbance, specifically obesity, but no 
sleep disturbance.  She had no suicidal or homicidal 
ideation.  The veteran's appearance, thought process, 
concentration, and speech were within normal limits.  Her 
affect was blunted and her mood was depressed and anxious.  
The veteran reported "some success" at work and received 90 
days to prepare for the newly increased production goal.  She 
reported that her financial issues with her husband had not 
been resolved.  The veteran stated that she no friends except 
for her husband.

A second May 2005 private psychiatric report stated that the 
veteran reported that her PTSD and depression had improved.  
She continued to see counseling, but felt "stable" and 
"back to normal from a depression standpoint."  The veteran 
had no suicidal or homicidal ideation.  No examination was 
conducted.  The assessment was depression and PTSD.

A third May 2005 private psychiatric report stated that the 
veteran did not have an appetite disturbance, but did have a 
weight problem.  She had no suicidal or homicidal ideation.  
The veteran's appearance, thought process, concentration, and 
speech were within normal limits.  Her affect was "mostly" 
within normal limits with a blunted affect occurring at 
times.  The veteran's mood was "only somewhat" depressed.  
She reported that she was meeting production standards at 
work and was less scared and agitated with job demands.  The 
veteran reported that her family was increasingly cohesive 
and relaxed.  She stated that she had lunch and went shopping 
with a friend on a weekend and enjoyed it.  The veteran 
reported that her financial issues with her husband had not 
been resolved.  The examiner stated that the veteran had 
passive-aggressive traits.

A June 2005 private psychiatric report stated that the 
veteran had no suicidal or homicidal ideation.  Her 
appearance, thought process, affect, and speech were within 
normal limits.  The veteran's concentration was "mostly" 
within normal limits and her mood was "slightly" anxious.  
The examiner stated that the veteran's mood was improved 
overall.

A July 2005 private psychiatric report stated that the 
veteran had no suicidal or homicidal ideation.  Her 
appearance, thought process, concentration, affect, and 
speech were within normal limits.  The veteran's mood was 
"mostly" within normal limits.  The examiner stated that 
her mood and affect were "good" and that the veteran was 
making progress with taking care of herself emotionally.  The 
veteran reported being anxious about going on a vacation with 
her parents because of her mother's "critical judging."  
She reported that her job was "going fine" and she had met 
the quota every pay period.

An August 2005 private psychiatric report stated that the 
veteran's PTSD counseling was "going well."  She had no 
suicidal ideation and her depression was "well controlled."  
The assessment was depression and PTSD.


A second August 2005 private psychiatric report stated that 
the veteran's mood and affect were good and she was 
spontaneous and bright.  The veteran reported that she got 
into a conflict with her mother during the first night of her 
vacation, but that they "did well together" after that 
time.  The examiner stated that "no signs of [depression] 
are experienced at this time."

In a December 2005 VA PTSD examination report, the veteran 
reported having difficulty sleeping.  She stated that she had 
nightmares that used to occur nightly, but had reduced in 
frequency to 2 or 3 times per week due to medication.  The 
veteran "generally denied" intrusive thoughts, but stated 
that due to her job, "she is likely to have nightmares if 
she reads descriptions of another veteran[']s PTSD 
stressors."  She stated that she was less productive at work 
and "it is possible that perhaps she is having more 
intrusive thoughts than she realizes."  The veteran reported 
crying episodes prior to taking medication.  She did not 
report being easily startled.  The veteran reported that she 
was extremely cautious with home security and described 
herself as hypervigilant.  She reported facing the door when 
eating in restaurants and conducting shopping trips as 
quickly as possible.  The veteran avoided movies in which 
female victims were assaulted.  She stated that her 
relationship with her husband was generally "pretty good" 
but that she sometimes had trouble talking to him.  The 
veteran reported enjoying watching television and doing 
activities with her son.  She reported that she did not have 
close friends.

On mental status examination, the veteran was casually 
groomed and displayed significant anxiety and dysphoria.  Her 
speech was of normal rate and rhythm.  The veteran's moods 
were of anxiety and depression.  Her affect was appropriate 
to content.  The veteran's thought processes and associations 
were logical and tight with no loosening of associations or 
confusion.  Her memory was grossly intact and she was 
oriented in all spheres.  The veteran did not report any 
hallucinations and she was not delusional.  Her insight and 
judgment were adequate.  The veteran denied suicidal and 
homicidal ideation.  The diagnosis was PTSD, chronic.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 46, which contemplates serious symptoms, such as 
suicidal ideation, severe obsessional ritual, or frequent 
shoplifting, or serious impairment in social, occupational, 
or school functioning, such as no friends or an inability to 
keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM THE DSM-IV, 46-47 (1994) (DSM-IV).  The examiner stated 
that the veteran's PTSD symptoms "may[ be] making her 
somewhat less efficient in her employment setting."

The Schedule provides that assignment of a 30 percent 
evaluation is warranted for mental disorders with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for mental disorders 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory such as, retention of only highly 
learned material, forgetting to complete tasks; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The Board finds that the medical evidence of record does not 
support an increased evaluation in excess of 30 percent for 
the veteran's service-connected PTSD.  The medical evidence 
of record shows that the veteran's PTSD is manifested by 
sleep impairment, depression, anxiety, hypervigilance, social 
impairment, and occasional decreased work efficiency.  While 
the December 2005 VA PTSD examination report provided a GAF 
score of 46, indicating serious symptoms, this score is not 
consistent with either the general picture provided by the 
medical evidence of record or the symptoms described in the 
December 2005 VA PTSD examination report itself.  Although 
GAF scores are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The 
medical evidence of record does not show that the veteran has 
ever had suicidal ideation, severe obsessional rituals, 
frequent shoplifting, or similarly serious symptoms, nor does 
it show that the veteran's social and occupational impairment 
is serious in nature.  While the medical evidence of record 
shows that the veteran's PTSD has impacted her performance at 
work, it also shows that this is, at worst, an infrequent and 
transitory effect.  Furthermore, while the veteran's social 
impairment includes having few friends and some difficulties 
with familial relationships, it clearly shows that she has at 
least one friend and that her relationship with her immediate 
family is generally very good.  

The veteran's disability picture is more consistent with the 
criteria for a 30 percent evaluation, rather than a rating in 
excess thereof.  Indeed, the criteria for a 30 percent rating 
almost precisely describe the veteran's current PTSD 
symptoms.  Furthermore, there is no medical evidence that the 
veteran has ever circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.  Accordingly, the Board finds that an 
initial rating in excess of 30 percent for PTSD is not 
warranted.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, the evidence of record shows that the 
veteran's PTSD symptoms have remained largely unchanged since 
the time of her initial evaluation.  Accordingly, the 
assigned 30 percent evaluation reflects the degree of 
impairment shown since the date of the grant of service 
connection for the PTSD, and there is no basis for staged 
ratings with respect to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
50 percent evaluation, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.



ORDER

An initial evaluation of 30 percent disabling, but no 
greater, for migraine headaches is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An increased evaluation for service-connected PTSD is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


